Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 April 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor April 3d 1781
                        
                        In my Letter of the 31st Ulto I informed Your Excellency, that there had been an Action between General
                            Greene and Lord Cornwallis on the 15th of March; the particulars of which had not then been received. I have now the honor
                            of enclosing the Copy of a Letter from Major General Greene, in which he gives the circumstances of that Engagement in
                            detail: from this, and other Accounts, I cannot but persuade myself, (however the Enemy may have won the glory of
                            maintaining the Field of Battle) that Lord Cornwallis will find his efficient force greatly diminished by the number of
                            killed and wounded. and that being encumbered with the latter, he will experience such embarrassments, as to retard, and
                            injure essentially all his future Movements and Operations. This appears to have been a great object with General Greene,
                            by a Letter of his, written some days previous to the Action.
                        I do myself the honor, also, to transmit the Account given by the Enemy of the Engagement on the 16th Ulto
                            between the fleet of His most Christian Majesty—under the commmand of the Chevalier Des Touche, and that of the British
                            under the Orders of Admiral Arbuthnot—From their confession, that three of their Ships were entirely disabled; and from
                            their not vaunting (as they are ever disposed to do) of any considerable advantages obtained by them; it is evident they
                            find nothing to boast of, even in their own opinion. I have the honor to be With the greatest consideration &
                            esteem Your Excellencys Most Obedient Humble Servt
                        
                            Go: Washington
                        
                    